Hamer, J.,
dissenting.
I have carefully read all the evidence. There are 156 pages in the bill of exceptions besides the exhibits. After a careful consideration of the testimony, I do not find it sufficient to sustain a verdict. To understand the evidence, it is necessary to quote from the testimony.
L. L. Aldrich, the chief of police, testified to finding a box car open and goods taken out and scattered around. A pasteboard box about 2-J feet long by 15 to 18 inches wide was found broken open in the weeds close by the car. There were packages of tea and other articles in the neighborhood of the box. There was an invoice bill, “Exhibit A.” When the goods were checked up according to this invoice bill, there was a shortage. The things gone were shoes, a fountain pen, and a set of knives hud forks. There was a railroad bill accompanying the bill of lading. The chief of. police and his assistant found shoes in the City Hotel. They were in the room occupied by Thomas Sheldon. There was a shoe box and fountain pen and a corset cover, ten boxes of tea, and other articles. When going down to the car Aldrich met “Tom Sheldon and Carlson 'coming up between Seventh and Eighth streets on Stone street.” He testified, “As I came down *308Avest on Chase and. Seventh, 1 met Mr. Hardin,” the defendant. Aldrich testified that Hardin Avas talking to a couple of Mexicans. It AAras 20 or 30 minutes after nine. When Aldrich first met Hardin, Hardin was going aAvay from the direction of the car, and AAUis.not nearer to the oar than half a. block or more. He was then on the sideAvalk. The car that had been opened Avas “right north of the west end of the depot,” and 50 feet or more from the depot on the north side. It was on the north track nearest the tank. On the east side of the tank there is an embankment. The door of the car was open when Aldrich arrived. The car AAdiich was open avus next to the north Hack. There were no dwellings north or east of the car until one got on the hill. East of there are the Mausts coal sheds. Aldrich told the defendant, xvlio was then talking with the Mexicans, that he was a policeman, and to come to him. There was a pasteboard box in the defendant’s pocket that had a heavy cord tied around it. Three or four men and two Mexicans were there, also the boys who told Aldrich of the car being opened. Aldrich testified that Hardin stepped back of him, that when he looked back he could not see Hardin, and AAdien he asked Avhere the other man was Hardin said “over there,” and Avhen Aldrich went OArer he found the Mexicans still there, but Hardin had gone over the south end of the coal sheds, and Aldrich saAV him no more that night. East and southeast of the car were some cars and Gillespie’s boarding house. There were some knives and forks which Avere gotten from Joe Ridley AArho Avas arrested by Aldrich. After this the defendant Avas arrested by Aldrich at the Missouri Pacific shops Friday afternoon. On cross-examination Aldrich testified that it might have been a block away from the car Avhere he met the defendant; that there was no attempt to steal the stuff taken from the car; that the defendant came up afterwards to where Aldrich was at work; that the defendant Avent back to Avhere Aldrich Avas when Aldrich Avas looking at the stuff; that there were seven or eight people around there; that *309the defendant was not trying to run away; that he went to Gillespie’s boarding house and searched the defendant’s room. From the depot to the Missouri Pacific shops is a good half mile. Aldrich arrested Sheldon at the northeast corner of Fifteenth and Stone streets, about - ten blocks from the depot. He arrested Carlson at John Wilson’s. Aldrich did not know whether the car was broken open where it stood, or whether it was open when it came into Falls City, and did not know that the car had been broken by any of the defendants. There were with Aldrich at the car Rice McDonald, Frank Hamblin, two Mexicans, and two boys who called him down to the depot.
Joseph Ridley, a locomotive fireman, testified that when he went to get his engine that morning, and at just about the middle of the stockyards, he saw and picked up a little box containing a set of silver knives and forks. It was southeast of the Missouri Pacific depot, the direction in which the stockyards lay and where the road ran.
R. R. McNulty testified that the defendant was drunk that night; that the defendant was out in the mudhole and staggered around; that the defendant walked up to where the men were near the car that was open, and then staggered into the mudhole. It does not seem likely he would have done this if he had been guilty.
James Kendrick, the detective in the service of the railroad company, testified in a way that was unsatisfactory. He could not remember whether he was sworn at the preliminary. He seemed to have so many cases on hand that lie got confused. There were three cases — Hardin, Sheldon, and Carlson. He could not remember whether he had talked with the defendant. He was not certain of anything, except that the defendant told him that he had been in the penitentiary. He was not sure what he had testified to before; and he might have testified that the defendant told him that he saw the seal broken, and then he might not. He denied testifying at the preliminary examination that the defendant had told him that “these *310parties Avere down there; the three of them were down there together, and he started off while they broke the car, and Sheldon jumped in and took the box out, and he saw them taken out to the head of the weeds.” Possibly this witness testified to that, but he did not remember whether he did or not; also he didn’t remember whether he AA’as at Judge Spraggen’s court when they were trying Sheldon; but, when asked if he Avas there at the time they tried Carlson, he testified: “The chances are I was.” When asked AA'hether he tried. to get the defendant to waive his preliminary examination, he didn’t remember AA'hether he did or not. He finally denied that he had any talk' with him personally, and said his talk was with a Mr. Cantley. He could not remember the words used by Mr. Hardin at the preliminary hearing. When asked if he had not testified that the defendant said he was doAvn there Avith these two people, that he met them doAvn there, that he was standing doAvn there, and that they Avent to the car and took these boxes and hid them in the Aveeds, he said he did not remember anything at all about it. When he was further asked about the matter he said: “I disremember the proceedings down there.”
One Ruezsegger testified that he was the clerk at Kansas City, but Avould not undertake to say where the seal of the car Avas broken; that the car would stop at several points between Kansas City and Falls City.
Dennis O’Connell, the seal clerk, testified that he did not know whether the car had been in the Kansas City yards.
L. L. Aldrich was recalled as a witness for the state, and testified that the defendant said that he was there Avhen the car was opened, and that Tom Sheldon broke the seal; and he also testified that the defendant said that Tom Sheldon took the goods put of the car.
James McFarland testified that the defendant told him that he did not break into the car, but that Sheldon broke into the car.
Thomas Sheldon testified as a witness for the defendant *311that he was one of the defendants informed against along with Albert Carlson, and that he had entered a plea of guilty to the charge made against him, that of breaking and entering into this same box car, and that he saw Hardin about 7 o’clock in the evening, Avhich was the first time that he had seen Mm on that day, and that the car was open when he first saw it; that he took the box and threw it doAvn in the weeds; that Hardin saw the box out there in the weeds, and that that Avas the first time Hardin had seen it to the best of his knowledge; that Hardin had nothing whatever to do with breaking the car; that he, Sheldon, found the car open at 3 o’clock in the afternoon. And on cross-examination Sheldon testified that Carlson Avent down with him to the train that afternoon, and that Carlson took the goods out of the car, and that the defendant was not there in the afternoon; that he, Sheldon, and Carlson went doAvn to the car and got the box and. threw it in the weeds, and that they did not meet Hardin until 7:30 that night; that he, Sheldon, took the shoes that night, and with Carlson and Hardin went through the box that night, but this was after he had taken the box and had thrown it in the weeds; that when lie Arent up town Carlson went with him; that he met Hardin at Eawlings, Wyoming, and that he after-wards met Hardin in Omaha just before coming to Falls City.
Albert Carlson testified that he and Tom Sheldon went doAvn to the depot about 2 o’clock in the afternoon, and that Hardin was not with them, and they did not see Hardin until 7 or 8 o’clock that evening; that he (Carlson) and Hardin did not take anything from the box; that they went up town and Hardin went home; that Tom Sheldon went into the car and told him he was looking for a fine suit of clothes, and that when the stuff was taken out of the car Hardin “was not around there at all.”
O. S. Larson testified that he was the gang foreman at the Pacific shops, and that the defendant worked for *312liim; that he ran a drill press, and that Hardin worked at the shop on the Sunday before the day of his arrest, and that he worked there all day. His testimony corroborates the testimony of Larson and Sheldon that Hardin had nothing to do with the crime of breaking into the car.
S. A. Moore testified to the same thing — that Hardin operated a drill press and worked that Sunday and up to the day of his arrest, that he worked all that Sunday in the Missouri Pacific shops.
The defendant Hardin testified, that he boarded at Gillespie’s hotel; that he met Sheldon that night on Stone street, and that Carlson told him that “he had some stuff planted and he wanted to go and get it;” that he met Sheldon and tried to get Sheldon to pay him $5 that he owed him; that Sheldon said, “Come on, let’s go down to the depot, I got some shoes down there;” that when they got down to the depot they were .still arguing about the $5, and that Sheldon turned off and went down the track and went over in the weeds and got a box and broke it open; that Carlson told him not to do that; that they were not going to have anything to do with it; that he saw Sheldon put the shoes in his bosom, and that they then went to the Gillespie hotel; that he did not take any of the stuff down at the depot; that he did not stand guard there; that it was Sunday evening, and they all had their coats on; that Cantley was the drunkest; that Cantley put his leg on his and leaned over onto him, and promised that he would see the master mechanic and would see that he did not lose his job.
The defendant admitted being in the penitentiary in Wyoming for passing a fraudulent check. He seems also to have been in the penitentiary in Texas because of a shooting case, and he testified that he proved by several witnesses that the man in Texas shot the first shot at him, and that he then shot in self-defense. He was a bookkeeper in the penitentiary in Wyoming, and received his pardon for good conduct.
*313We think that it clearly appears from the evidence that the defendant had nothing to do with the breaking. He was not cLoavu to the depot that afternoon according to the weight of the testimony, and he had nothing whatever to do Avith the breaking into the car. That he is innocent of the crime charged seems to be established by the uncontroverted evidence of Larson and Moore; and their testimony corroborates the testimony of Carlson and Sheldon. The defendant may not be a good citizen, but lie should not be convicted and sent to the penitentiary unless he is guilty of the crime charged against him.